Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 9-11 canceled
Claims 1-8 and 12-13 pending

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8 and 12-13 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 11,052,422 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1 and 12 states”
Claims 1 
“An electronic component manufacturing method comprising: 
blotting by bringing a conductive paste applied to an end portion including an end face of an electronic component body held by a jig into contact with a surface of a surface plate, thereby transferring extra conductive paste to the surface plate, 
the blotting including simultaneous performance of: 
distance changing of changing a distance between the end face of the electronic component body and the surface of the surface plate, and 
position changing of changing a two-dimensional position where the end face of the electronic component body is projected on the surface of the surface plate in such a manner that the movement direction of the two-dimensional position successively varies on the surface of the surface plate during the blotting whereby the extra conductive paste is dragged along the surface plate during the position changing, thereby a direction of dragging the extra conductive paste on the electronic component body that is dragged by the surface plate successively varies”.
And Claim 2 
“The electronic component manufacturing method according to claim 1, wherein in the position changing, the movement locus of the two-dimensional position draws a loop, and in the blotting, the electronic component body is spirally moved relative to the surface of the surface plate”
Where this is claimed Claim 1 of Pat’422.

Claims 3-8 on the instant case are disclosed in claims 2-7 of Pat’422.

Claim 12 states 
“An electronic component manufacturing method comprising: 
coating by applying conductive paste to an end portion including an end face of an electronic component body held by a jig into contact with a dip layer of the conductive paste, and 
blotting by bringing the conductive paste applied to the end portion of the electronic component body into contact with a surface of a surface plate, thereby transferring extra conductive paste to the surface plate, 
the blotting including simultaneous performance of: 
distance changing of changing a distance between the end face of the electronic component body and the surface of the surface plate, and 
position changing of changing a two-dimensional position where the end face of the electronic component body is projected on the surface of the surface plate in such a manner that the movement direction of the two-dimensional position successively varies on the surface of the surface plate during the blotting, 
wherein the blotting is performed after the coating when the conductive paste is still wet”.
Where this is disclose in claims 1, 3 and 7. Although the Pat’422 does not explicitly state that “the blotting is performed after the coating when the conductive paste is still wet”. However, it would be obvious for skilled person in the art that “blotting” process of a coated paste is “still wet”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Mayy whose telephone number is (571)272-9983. The examiner can normally be reached Monday to Friday, 8:00am -5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mohammad Mayy/
Art Unit 1718 
/DAVID P TUROCY/Primary Examiner, Art Unit 1718